Exhibit 10.3

 

MagStar Technologies, Inc. (MGST)

Hopkins, MN

March 11, 2003

 

News Release

 

MagStar Technologies, Inc. (formerly Reuter Manufacturing, Inc.) announced that
on February 25, 2003, it sold and leased back its headquarters and manufacturing
facility in Hopkins, Minnesota.  The purchaser was Hopkins Eleventh Avenue LLC
(“Eleventh Avenue”), an affiliate of the Company’s largest shareholder.

 

The purchase price for the building and property was $3,700,000, consisting of
$3,189,148.03 in cash and a Promissory Note for $510,851.97.   The Company
entered into a 6.5 year gross lease with Eleventh Avenue for the building and
property at an annual cost of $3.50 per square foot, aggregating $382,935.00 per
year for the first three years and escalating to $417,948.00 per year for the
remaining three and one half years.

 

In the transaction, the Company paid in full its mortgage on the property with
U.S. Bank in the amount of $2,675,798.08, including accrued interest.  The
mortgage had originally been entered into as security for Term Loan A under the
provisions of the Company’s Credit Agreement with U.S. Bank dated October 20,
2000.

 

As of January 31, 2003, the land and building had a balance sheet value of
$1,551,081.74, including depreciation.  The sale price of $3,700,000 resulted in
a balance sheet gain of  $2,148,918.26 which will be realized over the life of
the lease from Eleventh Avenue.  After paying off the mortgage, the Company used
the net cash and Promissory Note proceeds totaling $1,024,201.92 to reduce debt
owed to Activar Properties, Inc. and affiliates.

 

Eleventh Avenue is a wholly owned subsidiary of Activar Properties, Inc. which
in turn is wholly owned by Richard F. McNamara, a director of the Company. 
James L. Reissner, the President of Activar Properties, Inc., is also a director
and shareholder of the Company.  Richard F. McNamara is also the owner of
Activar, Inc., the largest shareholder of the Company.

 

The Board of Directors of the Company authorized the transaction in order to
reduce the indebtedness of the Company and improve cash flow.  In the course of
the past two years, Activar Properties, Inc. and affiliates have supplied much
of the Company’s cash needs, and the Company’s outstanding balance to Activar
Properties, Inc. and affiliates was approximately $5,513,000 as of February 28,
2003.  The transaction with Eleventh Avenue was determined to be on better terms
than could be obtained by the Company directly from unaffiliated financing
sources.  The purchase price was based upon an independent appraisal of the
value of the property and building obtained by the bank which provided financing
to Eleventh Avenue in connection with the transaction.

 

--------------------------------------------------------------------------------


 

MagStar Technologies, Inc. (formerly Reuter Manufacturing, Inc.) is a Hopkins
based manufacturer of precision-machined components and close tolerance
bearing-related assemblies, used in electro-mechanical devices such as several
models of blood centrifuges for a variety of medical applications. Other growing
concentrations include biometric identification assemblies, spindles, precision
slides, complex magnetic assemblies, and motion control devices for factory and
OEM equipment automation. In order to differentiate itself from its competitors,
the Company emphasizes its’ core technical competencies, which are engineering
solutions, precision machining, and assembly services.

 

 

The information in this discussion may contain forward-looking statements within
the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended.  These
forward-looking statements involve risks and uncertainties, including statements
regarding the Company’s capital needs, business strategy and expectations.  Any
statements contained that are not statements of historical facts may be deemed
to be forward-looking statements.  In some cases you can identify
forward-looking statements by terminology such as “may,” “will,” “should,”
“expect,” “plan,” “intend,” “anticipate,” “believes,” “estimate,” “predict,”
“potential,” or “continue” the negative of the terms or other comparable
terminology.  Actual events or results may differ materially.  In evaluating
these statements, you should consider various factors, including the risks
included from time to time in other reports filed with the SEC.  These factors
may cause the Company’s actual results to differ materially from any
forward-looking statements.  The Company disclaims any obligation to publicly
update these statements, or disclose any difference between actual results and
those reflected in these statements.  The information constitutes
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995.

 

2

--------------------------------------------------------------------------------